
	
		II
		112th CONGRESS
		1st Session
		S. 696
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to treat Vet
		  Centers as Department of Veterans Affairs facilities for purposes of payments
		  or allowances for beneficiary travel to Department facilities, and for other
		  purposes.
	
	
		1.Treatment of Vet Centers as
			 Department of Veterans Affairs facilities for purposes of payments or
			 allowances for beneficiary travel
			(a)In
			 generalSection 111 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(i)(1)Vet Centers shall be
				treated as Department facilities for purposes of providing payment of actual
				expenses of travel or allowance for travel to or from a Department facility
				under this section.
						(2)In this subsection, the term Vet
				Center means a center for readjustment counseling and related mental
				health services for veterans under section 1712A of this
				title.
						.
			(b)ApplicabilitySection
			 111(i) of such title, as added by subsection (a), shall apply with respect to
			 travel occurring on or after the date of the enactment of this Act.
			
